Exhibit 99.2 TRANSATLANTIC PETROLEUM LTD. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed consolidated financial statements give effect to the following transaction of TransAtlantic Petroleum Ltd. (“TransAtlantic” or the “Company”). Sale of Stream Oil & Gas Ltd. On February 29, 2016, TransAtlantic Holdings, B.C. (“TAT Holdings”), a subsidiary of TransAtlantic Petroleum Ltd. (the “Company”), entered into and closed a Share Purchase Agreement (the “Purchase Agreement”) with GBC Oil Company Ltd. (“GBC Oil”).Pursuant to the Purchase Agreement, TAT Holdings sold all of the equity interests in Stream Oil & Gas Ltd. (“Stream”), a subsidiary of TAT Holdings, to GBC Oil in exchange for (i) the future payment of $2.3 million to Raiffeisen Sh.A (“Raiffeisen”) to pay down a term loan facility (the “Term Loan Facility”) dated as of September 17, 2014 between Stream’s subsidiary, TransAtlantic Albania Ltd. (“TransAtlantic Albania”) and Raiffeisen, and (ii) the assumption of $29.2 million of liabilities owed by Stream, consisting of $23.1 million of accounts payable and accrued liabilities and $6.1 million of debt. In addition, GBC Oil issued a warrant to TAT Holdings pursuant to which TAT Holdings has the right to acquire up to 25% of the fully diluted equity interests in TransAtlantic Albania for nominal consideration at any time on or before March 1, 2019.In addition, TAT Holdings has indemnified GBC Oil and Stream for approximately $12.9 million of liabilities related to the Delvina gas operations, which may be assumed by a subsidiary of the Company, as described below.
